Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 10/14/2020, on
1/11/2021, Applicant amended claims 1, 8 and 15. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendments 
Applicant’s amendments and arguments have been considered. However, the 103 rejections have been updated below.

Response to Arguments 

With respect to the 103 arguments, Applicant argues that the cited references do not teach the amended independent claims (See Remarks at pgs. 10-11). However, Examiner notes these arguments are now moot, as the 103 rejection has been updated as being unpatentable over Hamilton et al. (US Patent Application Publication, 2010/0171826, hereinafter referred to as Hamilton) in view of Bulan et al. (US Patent Application Publication, 2014/0362230, hereinafter referred to as Bulan) in further view of Bostick et al. (US Patent Application Publication, 2016/0255282, hereinafter referred to as Bostick) in even further view of DeFazio et al. (US Patent 6,418,430, hereinafter referred to as DeFazio) in even further view of Smiley et al. (US Patent Application Publication, 2014/0358601, hereinafter referred to as Smiley). See the updated rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Patent Application Publication, 2010/0171826, hereinafter referred to as Hamilton) in view of Bulan et al. (US Patent Application Publication, 2014/0362230, hereinafter referred to as Bulan) in further view of Bostick et al. (US Patent Application Publication, 2016/0255282, hereinafter referred to as Bostick) in even further view of DeFazio et al. (US Patent 6,418,430, hereinafter referred to as DeFazio) in even further view of Smiley et al. (US Patent Application Publication, 2014/0358601, hereinafter referred to as Smiley).

As per Claim 1, Hamilton discloses a processor-implemented method for assessing an asset status, the method comprising: 
a)	identifying, by a processor, an asset within a plurality of tangible, deployed assets (Hamilton: Figs. 1-2D and ¶0038-0040, 0051-0053: The one or more cameras capture one or more images of the one or more product shelves, product displays and/or products. Product shelves may be in refrigeration units, dump-bins, freezer bins, etc. Examiner notes that the cameras identify products are tangible items deployed on product shelves.); 

b)	retrieving a plurality of images from at least one data repository, wherein the plurality of images are captured within a preconfigured distance of the identified asset (Hamilton: Figs. 1-2D and ¶0051-0053; 0077-0081: The mobile capture unit is designed to capture and store individual images from the one or more cameras. The one or more identified captured images and identification information are then stored in the repository. The mobile capture unit automatically determines the appropriate distance to travel for image capture. The mobile capture unit may unitize multiple infrared and/or ultrasonic sensors to measure and record the distance between the mobile capture unit and the product shelves, product displays, and/or other products [identified assets] within each retail store. The distance between the mobile capture unit and the product displays, product shelves and/or products provides feedback as to whether the mobile capture unit is too close or too far away from the object for optimum picture quality. For example, if the mobile capture unit is too far away or exceeds a predetermined amount [preconfigured distance of the asset], for example, five feet, or is turned greater than 15 degrees, an audible alert, such as a siren, and/or visual alert, such as a blinking light or alert on the user's interface may be triggered. The image recognition module can retrieve images from a library and can compare and identify the products that appear in each captured image.); 

c)	determining a portion of the retrieved plurality of images that depicts the identified asset, wherein presence of the identified asset within the portion of the retrieve plurality of images is detected using an object identification technology, wherein one or more portions of the retrieved plurality of images are extracted and stitched together (Hamilton: Figs. 1A-6 and ¶0070-0072, 0077-0081: The image recognition module can process the captured images and first determine if the image quality and content is sufficient. Secondly the image recognition module compares the one or more captured images with a library to identify the products that appear in each captured image [identified asset in plurality of images using object identification technology]. The image recognition module can also determine the x/y position in the image and identify the location in the image [portion] that the product was found. The determined position helps group the images for stitching. The images may be stored and stitched together in various ways to organize and prepare the images for the comparing or image recognition step. Prior to transmission of the stitched image, all images may be enhanced for quality by automatically enhancing the color, brightness and hue.);

d)	performing a plurality of image processing techniques on the determined portion (Hamilton: Figs. 1A-6 and ¶0038-0042 and 0077-0081: The image recognition module can process the captured images and first determine if the image quality and content is content. Secondly the image recognition module compares the one or more captured images with a library to identify the products that appear in each captured image [identified asset in plurality of images]. The image recognition module can also determine the x/y position in the image and identify the location in the image [portion] that the product was found. The Date/Time processed is the date the image recognition module 23 processed the picture and identified the particular product in this image. The Software Version is the version of the image recognition software used by the image recognition module 23 that identified the product (See ¶0077-0081). Additionally, an image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores. The captured images may be stamped with date, time and location information before they are electronically saved and/or sent, for example, via the Internet, to the processing location, which may be a central processor. The images may be provided in a raw picture feed (See ¶0038-0042). Examiner notes that the feed provides a regular feed of images throughout a day. Therefore images provided with a future time stamp would be a future image feed.); and 

f)	creating an assessment of the asset status of the identified asset based on the performed plurality of image processing techniques and the created assessment details (Hamilton: Figs. and : The image recognition module can process the captured images and first determine if the image quality and content is content. Secondly the image recognition module compares the one or more captured images with a library to identify the products that appear in each captured image [identified asset in plurality of images]. The image recognition module can also determine the x/y position in the image and identify the location in the image [portion] that the product was found. The Date/Time processed is the date the image recognition module 23 processed the picture and identified the particular product in this image. The Software Version is the version of the image recognition software used by the image recognition module 23 that identified the product. The one or more captured images and related information of the products are analyzed and one or more summary reports and/or alerts are generated [creating an assessment]. The reports may detail conditions and product compliance.).

Hamilton does not explicitly disclose, however Bulan discloses:
c)	optical recognition technology (Bulan: ¶0009, 0050 and 0075-0076: Motion vectors are extracted as part of the motion estimation stage in the compression process. Motion vectors between two adjacent frames in a video sequence can be extracted using a pixel-level optical flow technology.);

e)	classifying the processed images that are assigned meaning values utilizing the interactive tools into one or more annotated clusters, wherein the annotated clusters are assigned to future image feeds of the deployed assets using a classification algorithm when the future image feeds of the deployed assets depicts a portion of the identified asset (Bulan: ¶0031, 0046-0047: Automated video-based vehicle classification that can operate within a compression video stream, which includes the following steps: (a) during an initialization step, determine the location of a virtual target area that defines the location within the captured image where the vehicle detection and classification is to be performed; (b) capture video using the camera or alternatively, read-in compressed video that was previously captured with the camera; (c) determine motion vectors from the incoming, live uncompressed video stream, where the vectors are the type used for video compression or alternatively, if processing already compressed video, extract motion vectors from the compressed data stream; (d) detect the presence of a vehicle that moves across a virtual target area by analyzing the temporal persistence of clusters of motion vectors from step (c); (f) classify the detected vehicle into one of a truck/bus or other passenger vehicle categories, by analysis of a cluster of motion vectors associated with the detected vehicle. The relevant information about the vehicle class may be annotated in the compressed video stream in the form of metadata; and (g) frames in which a vehicle is within the field of view of the camera can be encoded as reference frames to facilitate future searches [reference frames are annotated or encoded for future frames through the classification process].); and

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hamilton with Deyle’s optical recognition technology and identified assets in need of repair because the references are analogous/compatible since each is directed towards utilizing stitched images to identify and analyze objects for specific conditions, and because incorporating Deyle’s optical recognition technology and identified assets in need of repair in Hamilton would have served Hamilton’s pursuit of determining compliance through image capture and analysis (See Hamilton, ¶0003) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hamilton does not explicitly disclose, however Bostick discloses:

c)	wherein one or more portions of the retrieved plurality of images are extracted and stitched together from each cardinal direction to create a three-dimensional model of the identified asset (Bostick: ¶0020-0024: Capture devices record frames and still images of a monitored identified object at a particular location. Based on the at least one position or direction of the images or frames, visualization program creates a panoramic view of the object at the location. Specifically, the visualization program merges [stitched images] the photographs in a projection from the requested location such that a panoramic view from the requested location is created. Images may be captured at each cardinal direction to create a full 360 degree model in a three dimensional space.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hamilton with Bostick’s image capturing and merging images to create a panoramic image because the references are analogous/compatible since each is directed towards utilizing stitched images to identify and analyze objects, and because incorporating Bostick’s image capturing and merging images to create a panoramic image in Hamilton would have served Hamilton’s pursuit of stitching the images captured together to create a complete panoramic view from multiple images (See Hamilton, ¶0052) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hamilton does not explicitly disclose, however DeFazio discloses:

d)	wherein the processed images are assigned meaning values utilizing interactive annotation tools, wherein the meaning value is a numerical value assigned to importance of a feature of the identified asset, wherein structural features are assigned a higher meaning value than aesthetic features (DeFazio: Fig. 2-3 and Col. 3-6: A visual image retrieval system can analyze an image by comparing the similarity of images through image signatures. Image signatures are derived based on characteristics of the images such as global color features, local color features, texture features and structure features. Structure represents the shapes in an image, whereas global color features, local color features and texture features represents aesthetic features such as the amount of color, distribution of color, etc. (See Col. 3). Weights can be assigned to one of the above features when comparing the similarity of image signatures. For example, in a comparison of two images where color is unimportant and texture is of limited importance but structure is critical, the structure primitive could be given a higher weight than texture and texture could be given a higher weight than either global or local color (See Col. 4). In a system for comparing images using an image signature and its features or attributes, a comparison process compares two images and returns a score. The score is a numerical representation of the similarity of two images where a value of zero represents an exact match and a value of represents very dissimilar images. The comparison process takes as input the image signatures and image attributes of each image, as well as feature weights. The image attributes are clustered into feature groups and each feature group can be assigned a primitive weight for use in comparison (See Col. 5). The weighted distance between image attributes can be calculated through a pattern classification and scene algorithm (See Col. 6). Applicant’s Specification, in ¶0020, specifies that interactive annotation tools are used to assign a meaning to each feature difference extracted from analyzed images. Therefore, the system used to assign weights to features in image comparison is analogous to the interactive annotation tool assigning meaning. );

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hamilton with DeFazio’s assigned weights to features of images because the references are analogous/compatible since each is directed towards utilizing technology to analyze differences in images, and because incorporating DeFazio’s assigned weights to features of images in Hamilton would have served Hamilton’s pursuit of processing captured images and determining compliance through image capture and analysis (See Hamilton, ¶0003 and 0009) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hamilton does not explicitly disclose, however Smiley discloses:
f)	the identified asset needs a repair or a replacement based on obstruction, corrosion, degradation, or tampering of the identified asset (Smiley: ¶0036-0037 and 0051: Image/pattern recognition techniques may be performed on an image of an industrial asset. A transform describes the process of the image/pattern recognition techniques, by which a set of data is analyzed to generate a primary state indicator. The primary state indicator describes a state of one or more characteristics of the industrial asset at a specified time or during a specified time window. By way of example, in some embodiments, a primary state indicator describes the presence or extent of a condition of the asset or a condition affecting the asset. The primary state indicator may describe the presence or extent of, line degradation, undesirable odors, undesirable vibrations, fluid leakage, gas leakage, etc. Where there are no conditions that are negatively affecting the asset, the primary state indicator is configured to indicate that the industrial asset is healthy. In response to the identification of a contamination or degradation event, a suggested action may be to repair or replace the asset.); and 

g)	determining suggested corrective actions in response to the obstruction, the corrosion, the degradation or the tampering of the identified asset, wherein the determined suggested corrective actions are transmitted to a user with the created assessment (Smiley: ¶0029 and 0051: In order to improve the condition of an identified asset, corrective action plans include on or more recommended actions to be performed, such as an operational change activity, a diagnostic change activity, and/or a maintenance activity (e.g., a repair activity, refurbish activity, and/replacement activity, etc.). 
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hamilton with Smiley’s image recognition technology used to identify assets in need of repair because the references are analogous/compatible since each is directed towards utilizing image recognition components to identify and analyze objects for specific conditions, and because incorporating Smiley’s image recognition technology used to identify assets in need of repair in Hamilton would have served Hamilton’s pursuit of determining compliance through image capture and analysis (See Hamilton, ¶0003) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15 recite the same limitations already rejected by Claim 1; therefore, the same rejection applies. Further, Hamilton, in ¶0012, 0035-0039, discloses a computer storage medium, including computer executable code, according to one embodiment of the present invention. The computer system 100 can include a central processing unit (CPU) 102, program and data storage devices 104, a printer interface 106, a display unit 108, a wired or wireless (LAN) local area network data transmission controller 110, a LAN interface 112, a network controller 114, an internal bus 116, and one or more input devices 118 (for example, a keyboard or a mouse). As shown, the system 100 may be connected to a database 120, via a link 122.

As per Claim 2, Hamilton in view of Bulan in further view of Bostick in even further view of DeFazio in even further view of Smiley discloses the method of claim 1, wherein the asset is identified based on at least one of a user selection on a graphical user interface and a period of elapsed time since a most recent status assessment was conducted for the asset (Hamilton: Figs. 1A-6 and ¶0081-0084: The reporting engine 26 can provide access to any captured image in any retail store at any location within the retail store for any given time. For example, through an adhoc image viewer, individual images may be pulled up one at a time using a filter. The filter allows the user to select search parameters, such as date range, time of day, store, products, etc. [user selection of asset identified]. When looking at an individual image, the user can flip forward or backward in time to see what the same location looked like or will look like over time. See user interface in Fig. 2C.).

Claims 9 and 16 recite the same limitations already rejected by Claim 2; therefore, the same rejection applies.
As per Claim 3, Hamilton in view of Bulan in further view of Bostick in even further view of DeFazio in even further view of Smiley discloses the method of claim 1, wherein the plurality of data repositories comprise at least one of a user-uploaded image repository and a geographical information system database (Hamilton: Figs. 1-2A and ¶0039-0043: The system includes an image capture unit, product display, product display, image recognition module, a library, a repository, and reporting engine. The image capture unit may be used at a retail store containing one or more product displays. The processing location includes the image recognition module, the library, the repository, the reporting engine, external data repository and exception editing mechanism. The processing location receives the one or more captured images and related information and stores the one or more captured images in a repository. Images of the retail store conditions, such as the displays and shelves, may be taken with digital cameras and/or camera phones and can be emailed to the processing location for storage and processing and stored in a repository. Examiner notes that the repository where images are captured by a user’s phone or camera and are stored constitutes as a user-uploaded image repository.).

Claims 10 and 17 recite the same limitations already rejected by Claim 3; therefore, the same rejection applies.

As per Claim 4, Hamilton in view of Bulan in further view of Bostick in even further view of DeFazio in even further view of Smiley discloses the method of claim 1, wherein the each image within the plurality of images is retrieved based on at least one of a geographical tag and a time-stamp (Hamilton: Figs. 1-2A and ¶0038: The use of an image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores. The method and system of the present disclosure may capture and store digital images of retail store conditions, for example, pictures of displays, shelf conditions and/or products of multiple retail outlets. These captured images may be stamped with date, time and location information [geographical tag and time-stamp] before they are electronically saved and/or sent, for example, via the Internet, to the processing location, which may be a central processor. The captured images may then be matched up to entries in a library or database to identify the products on display.).

Claims 11 and 18 recite the same limitations already rejected by Claim 4; therefore, the same rejection applies.

As per Claim 5, Hamilton in view of Bulan in further view of Bostick in even further view of DeFazio in even further view of Smiley discloses the method of claim 1, wherein performing a plurality of image processing techniques further comprises: 

a)	creating a stitched image using the determined portion and a plurality of image stitching technology (Hamilton: Figs. 1A-6 and ¶0062, 0070, 0077-0081: The image recognition module can process the captured images and first determine if the image quality and content is content. Secondly the image recognition module compares the one or more captured images with a library to identify the products that appear in each captured image [identified asset in plurality of images]. For processing, the one or more captured images may be stitched together to create one or more images and transmitted. The image recognition module can also determine the x/y position in the image and identify the location in the image [portion] that the product was found.); and 

b)	determining at least one change to the created stitched image that satisfies a preconfigured threshold based on an asset type of the identified asset (Hamilton: Figs. 1-2D and ¶0051-0055; 0062; 0070 0077-0088: The mobile capture unit is designed to capture and store individual images from the one or more cameras. The one or more identified captured images and identification information are then stored in the repository. The mobile capture unit automatically determines the appropriate distance to travel for image capture and where pictures may overlap so that images can be stitched. The mobile capture unit may unitize multiple infrared and/or ultrasonic sensors to measure and record the distance between the mobile capture unit and the product shelves, product displays, and/or other products [identified assets] within each retail store. The distance between the mobile capture unit and the product displays, product shelves and/or products provides feedback as to whether the mobile capture unit is too close or too far away from the object for optimum picture quality and image stitching. For example, if the mobile capture unit is too far away or exceeds a predetermined amount [preconfigured threshold of the asset], for example, five feet, or is turned greater than 15 degrees, an audible alert, such as a siren, and/or visual alert, such as a blinking light or alert on the user's interface may be triggered. Following, the images may be stored and stitched together in various ways to organize and prepare the images for the comparing or image recognition. The image recognition module can retrieve images from a library and can compare and identify the products that appear in each captured image. When processing the captured images, the captured images are compared to the images in the library to identify changes or differences related to one or more conditions.).

Claims 12 and 19 recite the same limitations already rejected by Claim 5; therefore, the same rejection applies.

Claim 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Patent Application Publication, 2010/0171826, hereinafter referred to as Hamilton) in view of Bulan et al. (US Patent Application Publication, 2014/0362230, hereinafter referred to as Bulan) in further view of Bostick et al. (US Patent Application Publication, 2016/0255282, hereinafter referred to as Bostick) in even further view of DeFazio et al. (US Patent 6,418,430, hereinafter referred to as DeFazio) in even further view of Smiley et al. (US Patent Application Publication, 2014/0358601, hereinafter referred to as Smiley) in even further view of Rutschuman et al. (US Patent Application Publication, 2018/0239948, hereinafter referred to as Rutschuman).

As per Claim 6, Hamilton in view of Bulan in further view of Bostick in even further view of DeFazio in even further view of Smiley discloses the method of claim 1, wherein performing a plurality of image processing techniques further comprises: 
a)	creating a first stitched image using the determined portion captured during a first time period and the plurality of image stitching technology (Hamilton: Figs. 1A-6 and ¶0062, 0070-0072, 0077-0081: The image recognition module can process the captured images and first determine if the image quality and content is content. For processing, the one or more captured images may be stitched together to create one or more images and transmitted. Secondly the image recognition module compares the one or more captured images with a library to identify the products that appear in each captured image [identified asset in plurality of images]. The image recognition module can also determine the x/y position in the image and identify the location in the image [portion] that the product was found. The final processed images may be stored for a predetermined time period, i.e. a week [first time period], following this time period the images may be replaced by current images [second time period].);

b)	creating a second stitched image using the determined portion captured during a second time period and the plurality of image stitching technology (Hamilton: Figs. 1A-6 and ¶0062, 0070-0072, 0077-0081: The image recognition module can process the captured images and first determine if the image quality and content is content. For processing, the one or more captured images may be stitched together to create one or more images and transmitted. Secondly the image recognition module compares the one or more captured images with a library to identify the products that appear in each captured image [identified asset in plurality of images]. The image recognition module can also determine the x/y position in the image and identify the location in the image [portion] that the product was found. The final processed images may be stored for a predetermined time period, i.e. retained in the library for a week [first time period], following this time period the images may be replaced by current images [second time period].); 

c)	identifying a plurality of distinctive features of the identified asset depicted within the created first stitched image and the created second stitched image (Hamilton: Figs. 1-2D and ¶0051-0055; 0062; 0070; 0077-0088: The images may be stored and stitched together in various ways to organize and prepare the images for the comparing or image recognition. The final processed images may be stored for a predetermined time period, i.e. retained in the library for a week [first time period], following this time period the images may be replaced by current images [second time period]. The image recognition module can retrieve images from a library and can compare and identify the products [identified asset] that appear in each captured image to the images in the library. When processing the captured images, the captured images are compared to the images in the library to identify changes or differences related to one or more conditions [plurality of features].); 

d)	compare the created first stitched image and the created second stitched image (Hamilton: Figs. 1-2D and ¶0051-0055; 0062; 0070; 0077-0088: The images may be stored and stitched together in various ways to organize and prepare the images for the comparing or image recognition. The final processed images may be stored for a predetermined time period, i.e. retained in the library for a week [first time period], following this time period the images may be replaced by current images [second time period]. The image recognition module can retrieve images from a library and can compare and identify the products [identified asset] that appear in each captured image to the images in the library. When processing the captured images, the captured images are compared to the images in the library to identify changes or differences related to one or more conditions [plurality of features].);

Hamilton does not explicitly disclose, however Rutschuman discloses:

d)	applying a plurality of image differencing technology to compare the… image (Rutschuman: Figs. 1-5 and ¶0217-0220; 0235-0244: Neural network comparisons or image recognition [plurality of image differencing technology] are used to identify differences in objects or events. Specifically, determining at least one interpretation of the imagery by comparing frames of the imagery by monitoring, identifying, detecting or tracking imagery. The determining at least one interpretation of the imagery by performing image or feature recognition using at least some of the imagery includes the image processor performing image or feature recognition using real-time or near-real-time imagery captured via the spot imager. [Support found in at least 14/714,239 and 14/838,127].); and 

e)	performing a cluster analysis of the identified plurality of distinctive features based on the applied plurality of image differencing technology (Rutschuman: Figs. 1, 5 and 38 and ¶0217-0220; 0235-0244: Neural network comparisons or image recognition [plurality of image differencing technology] are used to identify differences in objects or events. Specifically, determining at least one interpretation of the imagery by comparing frames of the imagery by monitoring, identifying, detecting or tracking imagery. The determining at least one interpretation of the imagery by performing image or feature recognition using at least some of the imagery includes the image processor performing image or feature recognition using real-time or near-real-time imagery captured via the spot imager. Image or feature recognition can be based on classification or clustering based on some similarity measure, such as distances or vectors of a plurality of features of an object. [Support found in at least 14/714,239 and 14/838,127].). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hamilton with Rutschuman’s analysis and comparison of images to extract features because the references are analogous/compatible since each is directed towards utilizing stitched images to identify and analyze objects for specific conditions, and because incorporating Rutschuman’s analysis and comparison of images to extract features in Hamilton would have served Hamilton’s pursuit of determining compliance through image capture and analysis (See Hamilton, ¶0003) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 20 recite the same limitations already rejected by Claim 6; therefore, the same rejection applies.

As per Claim 7, Hamilton in view of Bulan in further view of Bostick in even further view of DeFazio in even further view of Smiley discloses the method of claim 1, wherein the plurality of image processing techniques is selected from a group consisting of a plurality of object identification algorithms, and a plurality of movement detection algorithms (Hamilton: Figs. 1-2D and ¶0052-0054, 0060-0062 0070-0072: The mobile capture unit is designed to capture and store individual images from the one or more cameras. The mobile capture unit may determine where the pictures must overlap so that images may be "stitched" together. The movement distance that the mobile capture unit moves for each image capture may be automatically determined by the central processing unit. The capturing means of the mobile capture unit may include one or more digital cameras, video cameras, web cameras etc. The mobile capture unit may utilize motion detector technology [movement detection algorithm] to start and stop the image capturing. Also, image processing may include products or objects may be identified by an image recognition module [object identification].).

Hamilton does not explicitly disclose a plurality of image differencing algorithms, a plurality of difference operation techniques, an optical flow analysis (Rutschuman: Figs. 1, 5 and 38 and ¶0217-0220; 0235-0244: Neural network comparisons or image recognition [plurality of image differencing technology] are used to identify differences in objects or events. Specifically, determining at least one interpretation of the imagery by comparing frames of the imagery by monitoring, identifying, detecting or tracking imagery. The determining at least one interpretation of the imagery by performing image or feature recognition using at least some of the imagery includes the image processor performing image or feature recognition using real-time or near-real-time imagery captured via the spot imager. Image or feature recognition can be based on classification or clustering based on some similarity measure, such as distances or vectors of a plurality of features of an object. See ¶0069 for optical flow analysis. [Support found in at least 14/714,239 and 14/838,127].). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hamilton with Rutschuman’s analysis and comparison of images to extract features because the references are analogous/compatible since each is directed towards utilizing stitched images to identify and analyze objects for specific conditions, and because incorporating Rutschuman’s analysis and comparison of images to extract features in Hamilton would have served Hamilton’s pursuit of determining compliance through image capture and analysis (See Hamilton, ¶0003) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites the same limitations already rejected by Claim 7; therefore, the same rejection applies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE. ROBINSON
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683